In an action inter alia to recover damages for defendant’s negligence in failing to obtain and maintain certain fire insurance policies, the appeal is from so much of an order of the Supreme Court, Westchester County, entered August 20, 1975, as denied appellants’ motion to dismiss defendant’s counterclaim, third-party complaint and cross complaint. Order affirmed insofar as appealed from, with $50 costs and disbursements, for the reasons stated in the order of Special Term. Gulotta, P. J., Latham, Margett, Damiani and Christ, JJ., concur.